Case: 1:17-md-02804-DAP Doc #: 1955 Filed: 07/23/19 1 o0f1. PagelD #: 119914

=

JESSICA L. ADAIR
Chief of Staff

AARON D. FORD

Attorney General

RACHEL J. ANDERSON

General Counsel

KYLE E.N. GEORGE

First Assistant Attorney General

 

CHRISTINE JONES BRADY ae HEIDI PARRY STERN

Second Assistant Attorney General Solicitor General
STATE OF NEVADA
OFFICE OF THE ATTORNEY GENERAL

100 North Carson Street
Carson City, Nevada 89701

July 23, 2019

Honorable Dan Aaron Polster

Carl B. Stokes United States Courthouse
801 West Superior Avenue, Courtroom 18B
Cleveland, Ohio 44113-1837
dan_polster@ohnd.uscourts.gov

ce:

Helen Norton, Judicial Assistant
Helen_Norton@ohnd.uscourts.gov
and

Katherine King, Deputy Clerk
Katherine_King@ohnd.uscourts.gov

Via Electronic Mail

Re: Plaintiffs’ Renewed and Amended Notice of Motion for Certification of
Rule 23(b)(3) Cities / Counties Negotiation Class, In Re: National
Prescription Opiate Litigation, MDL No. 2804

Dear Judge Polster:

Please accept this letter as notice that the State of Nevada joins with
the state Attorneys’ General letter dated July 23, 2019, Doc #1951, in
opposition to the establishment of a negotiation class for the reasons outlined
in the letter with the exception of Section 1 beginning on page 3 of the letter.

Resp ST
sed

AARON D. FORD
Attorney General of Nevada

Telephone: 775-684-1100 » Fax: 775-684-1108 « Web: ag.nv.gov « E-mail: aginfo@ag.nv.gov
Twitter: @NevadaAG « Facebook: /NVAttorneyGeneral « YouTube: /NevadaAG
